ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Hensel Phelps Construction Company           )      ASBCA No. 58393
                                             )
Under Contract No. W912DR-08-C-0012          )

APPEARANCES FOR THE APPELLANT:                      Lawrence M. Prosen, Esq.
                                                    Christian F. Henel, Esq.
                                                    Daniel P. Broderick, Esq.
                                                     Thompson Hine LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Richard P. White, Esq.
                                                    Katherine T. Wainwright, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL


       The parties having filed a joint motion to dismiss this appeal with prejudice,
representing that, in accordance with their settlement agreement, the government paid
appellant the principal amount of the settlement amount, plus Contract Disputes Act
interest.

       The parties having jointly moved to dismiss this appeal with prejudice, this appeal
is hereby dismissed with prejudice.

      Dated: 24 January 2014




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58393, Appeal of Hensel Phelps
Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2